                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

CLAUDIA SPOERER,

       Plaintiff,

v.                                                            Case No: 6:19-cv-1216-Orl-41GJK

KROGER SPECIALTY PHARMACY,
LLC,

       Defendant.


                                                ORDER

       “What we’ve got here is failure to communicate.” 1

       On March 18, 2020, the Court held a hearing (Docs. 51, 53) on Defendant’s Motion

to Compel Plaintiff’s Deposition and Motion for Brief Extension of Time to Conduct

Mediation (Doc. 48) and Defendant’s Motion for Sanctions (Doc. 49). The motion to

compel will be granted in part and denied in part. 2

       Defendant moves to compel Plaintiff to provide dates for her deposition and to

extend the mediation deadline from March 16 to May 5, 2020, so that Defendant can take

Plaintiff’s deposition in advance of the mediation (Doc. 48, at 1, 2, 7). Defendant contends

that despite emails and attempts to communicate with Plaintiff’s counsel by phone,

Plaintiff failed to provide dates for her deposition (Id., at 3, 6). Plaintiff counters that

Defendant’s attorneys did not confer with him as required by Local Rule 3.01(g) before

filing the motion and that he was not informed of Defendant’s desire to depose Plaintiff




       1   COOL HAND LUKE (Warner Bros. 1967).
       2   A report and recommendation will be entered on the motion for sanctions.
before mediation until defense counsel contacted him regarding the motion to compel

(Doc. 52, at 4-6).

        Suit was filed on July 2, 2019; the parties held their initial Federal Rule of Civil

Procedure 26(f) conference on October 1, 2019; and Defendant served its first

interrogatories and requests for production on October 3, 2019 (Docs. 1; 21 at 2; 34, ¶ 2).

The mediation deadline was set for March 16, 2020 (Doc. 25, at 2). On November 27,

2019, Defendant filed a motion to compel Plaintiff to provide answers to its

interrogatories, to produce documents in response to its requests for production, and to

provide Rule 26 disclosures (Doc. 34). Plaintiff did not respond to the motion which was

granted on December 12, 2019 (Doc. 35). While Plaintiff provided the discovery that day,

the interrogatories were not signed under oath (Doc. 54, ¶ 27).

        Plaintiff represents that the defense first requested deposition dates in an October

2nd email (Doc. 54, ¶ 28). Her attorney says he responded to the email and proposed

dates in the January/February 2020 timeframe (Id.). According to Defendant’s Case

Chronology provided at the hearing, 3 the first time Defendant’s lawyer contacted

Plaintiff’s lawyer regarding dates to depose Plaintiff was November 14, 2019 (Doc. 48-4,

at 2), six weeks after the parties’ Rule 26(f) conference. At the time, Defendant proposed

dates in mid-January (Id.). Plaintiff’s lawyer does not claim to have responded to the

November 14th request (Id.; Hearing).

        Defense counsel waited over two months, until February 12, 2020, to once again

contact Plaintiff’s attorney about setting Plaintiff’s deposition. At that time, Defendant’s

lawyer sent an email to Plaintiff’s lawyer proposing dates in late February (Doc. 48-14, at


        3Plaintiff filed a response on March 23, 2020 in which she identifies the statements in the
Chronology which she disputes (Doc. 54).



                                                    -2-
2). The email included an ultimatum: “Please let us know immediately if any of these

dates work for you. Otherwise, we will have to take it up with the Magistrate Judge.” (Id.).

According to the Chronology, defense counsel’s legal assistant telephoned the next day

and was informed that Plaintiff’s lawyer was out of the office, but that Plaintiff’s availability

would be confirmed when the attorney returned on February 17th (Chronology, ¶ 53).

Plaintiff’s attorney disputes this representation but does not specify what the

disagreement was regarding setting the deposition (Doc. 54, ¶ 53). An email from

Plaintiff’s counsel’s assistant dated February 17th states that she would verify the dates

Plaintiff’s lawyer was available for the deposition (Doc. 48-15, at 2). Thirty minutes after

this email, Defendant responded with another ultimatum: “If we do not hear back by 5 PM

today with both the notice of mediation and the availability for the deposition, we will be

forced to move to extend the deadline of mediation and reschedule, and move to compel

Plaintiff’s deposition.” (Id.). The only additional communication before the motion to

compel was a notice of mediation filed by Plaintiff’s attorney (Doc. 48; Chronology).

       In most situations, including this one, Local Rule 3.01(g) requires the moving party

to certify that it has conferred with opposing counsel and indicate whether opposing

counsel opposes the relief sought in the motion. Defendant’s Chronology confirms that no

conference occurred before Defendant filed the motion to compel. Although the Case

Management and Scheduling Order (“CMSO”) specifically states that ultimatums in letters

are not what is envisioned by Rule 3.01(g) (Doc. 25, at 4), it appears that is what

Defendant’s counsel sent before the motion was filed.

       Plaintiff’s attorney is also at fault. He failed in his duty to timely respond to

communications from opposing counsel and to request a Rule 3.01(g) conference. The

CMSO provides: “Counsel must respond promptly to inquiries and communications from



                                              -3-
opposing counsel.” (Doc. 25, at 4, citing Board of Governors of the Florida Bar, Ideals and

Goals of Professionalism ¶ 6.10). The attorneys for both parties told the Court at the

hearing that the motion to compel could have been avoided if one side had called the

other (Hearing). At the hearing, the parties also agreed to the schedule set forth below

(Hearing). So, the motion to compel resulted from the parties’ failure to communicate.

       Now, Defendant requests an award of attorney’s fees and costs associated with

the motion to compel (Doc. 48, at 8-10). 4 This request is made pursuant to FED. R. CIV. P.

37, 28 U.S.C. § 1927, and the Court’s inherent power (Id.). Rule 37(a)(5) provides that if a

motion to compel discovery is granted, “the court must, after giving an opportunity to be

heard, require the party ... whose conduct necessitated the motion, the party or attorney

advising that conduct, or both to pay the movant’s reasonable expenses incurred in

making the motion, including attorney’s fees.” Still, the court will not order this payment if:

               (i) the movant filed the motion before attempting in good faith
               to obtain the disclosure or discovery without court action;

               (ii) the opposing party’s nondisclosure, response, or objection
               was substantially justified; or

               (iii) other circumstances make an award of expenses unjust.

FED. R. CIV. P. 37(a)(5)(A). A party’s objection to discovery is substantially justified if

“reasonable people could differ as to the appropriateness of the contested action.”

Maddow v. Procter & Gamble Co., Inc., 107 F.3d 846, 853 (11th Cir. 1997) (citation

omitted). The Court finds that Defendant filed the motion to compel before attempting in

good faith to obtain the discovery without judicial intervention and therefore, fees and

costs are not recoverable under Rule 37.



       4  Defendant also argues that the amended complaint should be dismissed but the facts do not
warrant this sanction (Doc. 48, at 8).



                                                 -4-
       Title 28 U.S.C. § 1927 provides that “[a]ny attorney ... who so multiplies the

proceedings in any case unreasonably and vexatiously may be required by the court to

satisfy personally the excess costs, expenses, and attorneys’ fees reasonably incurred

because of such conduct.” The Court’s inherent power and § 1927 are considered

together because “the court’s inherent power to issue sanctions for vexatious conduct by

attorneys does not reach further than § 1927.” Amlong & Amlong, P.A. v. Denny’s, Inc.,

500 F.3d 1230, 1239 (11th Cir. 2007).

       To impose sanctions under § 1927, the Court must make the following three

findings: (1) the attorney’s conduct was unreasonable and vexatious; (2) that conduct

multiplied the proceedings; and (3) the amount awarded may not be more than the costs

and attorney’s fees reasonably incurred due to the conduct. Id. (quoting Peterson v. BMI

Refractories, 124 F.3d 1386 (11th Cir. 1997)). “[A]n attorney multiplies proceedings

‘unreasonably and vexatiously’ within the meaning of the statute only when the attorney’s

conduct is so egregious that it is ‘tantamount to bad faith.’” Id. (quoting Avirgan v. Hull,

932 F.2d 1572, 1582 (11th Cir. 1991)). “[T]he district court must compare the attorney’s

conduct against the conduct of a ‘reasonable’ attorney and make a judgment about

whether the conduct was acceptable according to some objective standard. The term

‘vexatiously’ similarly requires an evaluation of the attorney’s objective conduct.” Id. at

1239-40. A malicious intent or bad purpose is not required. Id. at 1240. “[O]bjectively

reckless conduct is enough to warrant sanctions even if the attorney does not act

knowingly and malevolently.” Id. at 1241. Negligent conduct, i.e., conduct not expected

from a reasonable attorney, fails to warrant sanctions under § 1927. Id. “[A]n attorney’s

conduct must be particularly egregious to warrant the imposition of sanctions—the

attorney must knowingly or recklessly pursue a frivolous claim or needlessly obstruct the



                                              -5-
litigation of a non-frivolous claim.” Id. at 1242. Plaintiff’s counsel’s failure to respond to the

November email regarding deposition dates and the February ultimatums, while

disappointing, was not so unreasonable and vexatious as to warrant sanctions under §

1927 or the Court’s inherent power.

       So that the failure to communicate ceases to be a problem in this case the lawyers

are on notice that if one side believes the other is failing to timely communicate a motion

should be filed and if the Court is persuaded it will order a weekly telephone conference,

on a day and time set by the Court, until this case is resolved. In the meantime, the

motion to compel is GRANTED in part and DENIED in part as follows:

       (1) By March 28, 2020, the parties shall:

              (a) coordinate a date for Plaintiff’s deposition to occur on or before April 8,

2020; and

              (b) a date for mediation on or before May 15, 2020.

       (2) If the parties are unable to coordinate Plaintiff’s deposition or the mediation,

then they shall file a notice with the Court which will set the schedule for them.

       (3) Plaintiff shall provide Defendant with a signed HIPAA release and sworn

answers to the interrogatories on or before March 27, 2020.

       (4) Any party who believes the other side is not fulfilling its obligation to

communicate may file a motion to that effect and if the Court is persuaded it will set a

schedule of weekly telephone calls where council shall meet and confer about all pending

matters.




                                               -6-
      DONE and ORDERED in Orlando, Florida on March 25, 2020.




Copies furnished to:

      Counsel of Record
      Unrepresented Parties




                                      -7-
